DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rich (2013/0029825) in view of Clark et al. (2014/0038802).

 	Regarding claims 7 and 11, Rich teaches a non-transitory processor readable medium and liner for making corrugated boxes ([0028]) having image data (fig. 1, item 112) thereon with multiple different layouts (see figs. 4, 5, [0146]-[0147], note different sizes of blanks to be made into boxes) using a continuous web  of a box liner material (fig. 2, item 134) in a single roll (fig. 2, item 118) for laminating to a flute (fig. 2, item 164) in a corrugator (fig. 2, item 120).
Rich does not teach wherein the image data represents machine readable data with corrugator control information for making corrugated boxes. Clark teaches printing barcodes onto blanks to instruct a box creator on how to dimension, cut and form boxes of different layouts and sizes (Clark, see figs. 1-3). It would have been obvious to one of ordinary skill in the art at the time of invention to add a corrugator control barcode of the type disclosed by Clark to the liner disclosed by Rich because doing so would allow for the dimensioning, cutting and formation of boxes after the blanks were formed, as disclosed in Rich, figure 4. In other words, adding such machine readable data would allow for the boxes to be fully cut and finished in the machine instead of requiring the corrugated material to be transported to a different device for cutting and formation.   	Regarding claim 8, Rich in view of Clark teaches the medium of claim 7, having image data thereon representing a graphic for each box to be printed on the continuous web of the box liner material (Rich, [0035]). 	Regarding claims 9, 12, 13 and 14, Rich in view of Clark teaches the medium of claim 7, where each machine readable image includes at least one of: an identification that uniquely identifies a single box or single group of boxes to a corrugator; an identification that associates a single box or single group of boxes with a corrugator plan; an indication of a location of the a single box or single group of boxes on a printed web of the box liner material (note that the positioning of the machine readable medium itself indicates the relative position of the single box to which it belongs on the web of liner); and an instruction to cut and/or crease a single box or single group of boxes on a printed web of the box liner material (Clark, [0022], [0024], [0025], Note that a barcode meets all of these limitations). 	Regarding claim 10, Rich in view of Clark teaches the medium of claim 9, where: the graphic includes multiple different graphics each for a single box or a single group of boxes different from any other box or group of boxes on the continuous web of the box liner material (Rich, see figs. 4, 5, [0035]); and the corrugator control information includes multiple single sets of corrugator control information each corresponding to the graphic for a single box different from any other box on the continuous web of the box liner material (Note that upon combination of Clark with Rich, the corrugator control information printed on any one blank will correspond with the graphic that has also been printed on that blank because that corrugator control information is only on the blank with that graphic). 	Regarding claim 15, Rich in view of Clark teaches the liner of claim 11, where the multiple different layouts include different size and/or shape boxes with the same or different graphics (Rich, see fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853